DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to the Applicant’s communication filed 12/24/2021 in response to PTO Office Action mailed 10/05/2021. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.
3.	Claims 1-4, 6-11, 13-19 and 21-23 are pending.
4.	Claims 1, 3, 4, 6-9, 13, 14 and 18 are amended. 
5.	Claims 5, 12 and 20 are cancelled.
	
Allowable Subject Matter
6.	Claims 1-4, 6-11, 13-19 and 21-23 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
In view of the allowable subject matter in the Office Action filed 10/05/2021 and claim amendments filed on 12/24/2021, the examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “wherein the input features further include ages and inter-reference recencies (IRRs) for the command and historical commands”, in combination with other recited limitations in amended independent claims 1, 9 and 18.
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “wherein the plurality of historical commands include a pre-determined number of most recent commands, and the pre-determined number is a hyperparameter of the machine learning model ”, in combination with other recited limitations in amended independent claims 21-23.


Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/
Examiner, Art Unit 2181     

/IDRISS N ALROBAYE/               Supervisory Patent Examiner, Art Unit 2181